Citation Nr: 0307118	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1981 to July 1989, and 
from January 1990 to January 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in October 2002, and 
a substantive appeal was received in December 2002.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss preexisted his entry 
into active duty service.

2.  There was no increase in the severity of the veteran's 
bilateral hearing loss during his period of active duty 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  A March 2002 RO letter and the October 2002 
statement of the case inform the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded a VA medical examination, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.



Facts

Upon entry into service in January 1981, the veteran had 
three audiograms performed with the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
50
60
LEFT
5
5
0
55
55





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
45
50
LEFT
0
5
0
50
60





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
50
LEFT
0
0
0
45
50

The veteran had an audiogram performed in August 1984 which 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
40
10
LEFT
5
5
0
40
20

An audiogram was performed in May 1988 which showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
30
LEFT
0
0
0
0
40

Two audiograms were performed in June 1989 which showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
45
50
LEFT
0
5
5
50
60




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
45
55
LEFT
0
5
5
50
60

The veteran also underwent audiogram testing in January 1991 
upon discharge from service.  The audiogram results showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
50
20
LEFT
5
0
0
50
30




In January 2002, the veteran had an audiogram at a VA medical 
facility which showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
55
65
LEFT
15
20
15
60
65

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, the Court has held that temporary flare-ups 
during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The January 2002 audiogram clearly shows that the veteran 
currently suffers from bilateral hearing loss as defined by 
VA regulation.  The January 1981 audiogram clearly shows that 
the veteran suffered from bilateral hearing loss as defined 
by VA regulation upon entry into service in 1981.  This 
medical evidence clearly establishes that the veteran 
currently suffers from a hearing loss disability and that he 
suffered from a hearing loss disability upon entry into 
service.  Because his hearing loss disability was noted upon 
entry into service, the veteran is not entitled to the 
presumption of soundness.  Nevertheless, the Board must now 
turn to the issue of whether the veteran's hearing loss 
disability was aggravated during service.  As noted above, 
entitlement to service connection by way of aggravation is 
warranted only when there is a showing of a permanent 
increase in disability during service which is not due to the 
natural progression of the disability.  Temporary flare-ups 
do not constitute aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

The hearing tests conducted between entry into service in 
1981 and discharge from service in 1991 show very slight 
fluctuations of decibel loss in the higher frequencies during 
service.  However, the decibel loss fluctuations alternate 
between lower hearing acuity scores and higher hearing acuity 
scores.  In other words, the hearing tests during service do 
not suggest any consistent deterioration which would indicate 
a permanent worsening of the hearing loss disability.  
Moreover, the veteran's final audiogram in service in 
January1991, as compared to his initial audiograms upon entry 
into service in 1981, actually shows similar hearing levels 
in the 500, 1000 and 2000 hertz range and a distinct 
improvement in hearing in the 3000 and 4000 hertz levels.  
Moreover, his current hearing acuity, as measured by testing 
in 2001, appears to be approximately the same as when he 
entered service.  

At this point, the Board also notes that there is no evidence 
that the veteran's bilateral hearing loss was first 
manifested to a degree of 10 percent or more during the one 
year period of discharge from service to allow for 
presumptive service connection by aggravation pursuant to 38 
C.F.R. §§ 3.307, 3.309 (effective November 7, 2002) (see 67 
Fed. Reg. 67792-67793 (November 7, 2002)).  See also 38 
C.F.R. Part IV, including §§ 4.85, 4.86).  

Based on the evidence of record, the Board finds that there 
was no permanent decrease in the veteran's hearing acuity 
during service and there was therefore no increase in hearing 
loss disability during service.  There is therefore no basis 
for service-connecting his bilateral hearing loss.  In 
reaching the above determinations, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

